Appeal from the judgment of the Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered August 27, 1992, convicting defendant, after trial by jury, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, is held in abeyance and the matter remanded for a reconstruction hearing as to whether defendant was present at the Sandoval hearing.
Since the record is unclear as to whether defendant was present at the Sandoval hearing, and the decision rendered was not wholly favorable to the defendant, we remand to the Supreme Court for a hearing on this issue (see, People v Michalek, 82 NY2d 906, 907), and hold the appeal in abeyance pending such hearing. Concur—Murphy, P. J., Sullivan, Rubin, Asch and Williams, JJ.